DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The Final Rejection mailed 08/05/2021 is hereby withdrawn in place of the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (Translation of EP2525158A2) in view of Mochizuki et al. (USP 8959942) hereinafter referred to as Arakawa and Mochizuki, respectively.
Regarding Claim 1, Arakawa discloses an electric control box (wherein the box is formed within the housing (11)) for an air conditioner, comprising: 
a housing (the housing contains the machine chamber (R2) as shown in figure 2, comprising at least 16, as shown being adjacent the bottom of the heat sink, 43, shown being on lateral sides of the heat sink and 59, shown being adjacent the top of the heat sink); 
a cooling fin (55 and 51) running through the housing (opening (5) creates the space for the addition of the heat sink (55)), the cooling fin having a part located inside the housing and another part located outside the housing (as shown in figure 5, wherein the fins are located in the heat exchange chamber (R1) on the left side of the rails (43) and the board holder (51) is located, at least partially, inside of the housing created by the rails (43), see also figure 7B, wherein the board holder (51) extends past the boundary of the housing created by 16); 
an inner water-guiding part (16A and16E) extending from the housing a distance into the housing (as shown in figure 7B) and positioned below the cooling fin (as shown in figure 7B); 
an outer water-guiding part (65) extending from the housing a distance out of the housing located outside the housing (shown in figure 6), the inner water-guiding part (16E) is configured to guide water inside the housing to the outside of the housing (as shown in figure 7B).

Mochizuki, also drawn to an outside air conditioning unit, teaches an outer water-guiding part (9, shown in figure 8, being the protruding section that guides water from the housing). It is noted that the protruding section (9) of Mochizuki is located below the opening for the purpose of diverting the water from a housing, whereby the protruding section (9) of Mochizuki is being situated below the opening created by the water infiltration preventing portion (16E) of Arakawa for the same purpose. Therefore, a modified Arakawa teaches the outer water-guiding part (9, as taught by Mochizuki) is located below the inner water-guiding part and the inner water-guiding part and the outer water-guiding part defining a water guide passage (the protruding section (9) of Mochizuki is being implemented below the opening of Arakawa as previously detailed for the purpose of dispersing collected water).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Arakawa with an outer water-guiding part being located below the inner water-guiding part and the inner water-guiding part and the outer water-guiding part defining a water guide passage, as taught by Mochizuki, the motivation being to divert collected water away from sensitive equipment that would cause degradation or failure of said equipment due to corrosion or unwanted ingress of the environment into the chamber.         

[AltContent: textbox (Curved Portion)][AltContent: arrow][AltContent: textbox (Portion of Fin)][AltContent: arrow][AltContent: textbox (Upper Edge)][AltContent: arrow]
    PNG
    media_image1.png
    503
    307
    media_image1.png
    Greyscale

Arakawa Figure 7B
Regarding Claim 2, a modified Arakawa further teaches the housing defines an opening (as taught by Arakawa in figure 7B, the opening allowing for water to be guided from the machine chamber (R2)), the inner water-guiding part (16E, as taught by Arakawa) and the outer water-guiding part are located at the opening (as taught by Mochizuki being below the water drainage opening), and an upper edge defining the opening is bent towards the outside of the housing to form a water guide plate (show in annotated figure 7B, wherein the “Upper Edge” is bent 90 degrees toward the outside of the housing via the vertical direction).
Regarding Claim 3, Arakawa further discloses the water guide plate (44) includes a curved portion (shown in annotated figure 7B, see “Curved Portion”).
Regarding Claim 4, Arakawa further discloses the water guide plate protrudes towards the cooling fin (shown in annotated figure 7B, wherein the cooling fin is situated above the support plate (44)).
Regarding Claim 5, a modified Arakawa further teaches the inner water-guiding part (16A and16E) and the outer water-guiding part (previously taught by Mochizuki in the rejection of Claim 1) are integrally formed (shown in figure 7B, wherein the inner water-guiding part (16A and16E) is shown as being part of the plate and the outer water-guiding part (previously taught by Mochizuki) are attached to and form a part of the housing).
Regarding Claim 7, Arakawa discloses the housing defines an opening (shown in annotated figure 7B, providing a water outlet along 16E), and a lower edge defining the opening is bent towards the inside of the housing to form the inner water-guiding part (shown in annotated figure 7B at 16A and 16E).
Regarding Claim 8, although Arakawa discloses the inner water-guiding part has a curved portion (shown in annotated figure 7B, see the curved portion of 16A and 16E), Arakawa fails to disclose the inner water-guiding part is diagonally shaped.
Mochizuki, also drawn to an outside air conditioning unit, teaches a water-guiding part is diagonally shaped (9, shown in figure 8 as being slanted towards the side of the outlet grille). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the inner water-guiding part of Arakawa with a diagonal shape, as taught by Mochizuki, the motivation being too rapidly divert 
Regarding Claim 9, Arakawa discloses the inner water guiding part protrudes towards a direction away from the cooling fin (shown in figure 7B).
Regarding Claim 11, a modified Arakawa further teaches the outer water-guiding part (previously taught by Mochizuki in the rejection of Claim 1) has a lower end inclining towards a direction away from the housing (shown in figure 8 of Mochizuki, wherein the protruding section (9) extends at a downward angle to divert the water), in a direction away from the cooling fin (the cooling fin is disclosed in Arakawa, wherein when the protruding section (9) of Mochizuki is implemented below the opening of the housing in Arakawa, the protruding section (9) extends away from the housing and therefore the cooling fin).
Regarding Claim 12, Arakawa discloses a perpendicular distance between an end of the inner water-guiding part (shown in annotated figure 7B, being the rear or right most surface of the water infiltration preventing portion (16E)) adjacent to the cooling fin and a corresponding position on the housing is L1 (being the horizontal distance from the rear surface of the water infiltration preventing portion (16E) to the exterior or left most surface of the partition plate (16)), and a portion of the cooling fin adjacent to the inner water-guiding part extends into the housing by a length L2 (being the horizontal distance from the annotated “Portion of Fin” to the exterior or left most surface of the partition plate (16)), in which L1>L2 (shown in annotated figure 7B and figure 7A).
Regarding Claim 13, Arakawa further discloses the cooling fin is connected to the housing by means a threaded fastener (“The board holder 51 has two screw holes 51E which are provided to the upper portion of the board holder 51 so as to be located in the neighborhood of the guide rails 43”, Para. 44).
Regarding Claim 15, a modified Arakawa further teaches an air conditioner (shown in figure 1), comprising an electric control box according to claim 1 (see previously put forth rejection of Claim 1).
Regarding Claim 16, a modified Arakawa further teaches the outer water-guiding part (previously taught by Mochizuki in the rejection of Claim 1) has a lower end inclining towards a direction away from the housing (shown in figure 8 of Mochizuki, wherein the protruding section (9) extends at a downward angle to divert the water), in a direction away from the cooling fin (the cooling fin is disclosed in Arakawa, wherein when the protruding section (9) of Mochizuki is implemented below the opening of the housing in Arakawa, the protruding section (9) extends away from the housing and therefore the cooling fin).
Regarding Claim 17, Arakawa discloses a perpendicular distance between an end of the inner water-guiding part (shown in annotated figure 7B, being the rear or right most surface of the water infiltration preventing portion (16E)) adjacent to the cooling fin and a corresponding position on the housing is L1 (being the horizontal distance from the rear surface of the water infiltration preventing portion (16E) to the exterior or left most surface of the partition plate (16)), and a portion of the cooling fin adjacent to the inner water-guiding part extends into the housing by a length L2 (being the horizontal distance from the annotated “Portion of Fin” to the exterior or left most surface of the partition plate (16)), in which L1>L2 (shown in annotated figure 7B and figure 7A).
Regarding Claim 18, Arakawa further discloses the cooling fin is connected to the housing by means a threaded fastener (“The board holder 51 has two screw holes 51E which are provided to the upper portion of the board holder 51 so as to be located in the neighborhood of the guide rails 43”, Para. 44).
Regarding Claim 20 a modified Arakawa further teaches an air conditioner (shown in figure 1), comprising an electric control box according to claim 7 (see previously put forth rejection of Claim 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (Translation of EP2525158A2) in view of Mochizuki et al. (USP 8959942) as applied in Claims 1-5, 7-9, 11-13, 15-18 and 20 above and in further view of Nakata et al. (USP 7177148) hereinafter referred to as Nakata.
Regarding Claim 6, a modified Arakawa fails to disclose at least one of the inner water-guiding part and the outer water-guiding part is welded attached to the housing.
Nakata, also drawn to an outdoor device, teaches a water guiding part being welded attached to the housing (“Plate member 7 is attached to outer peripheral portion 5 by spot welding”, col. 9 ll. 62 and “plate members 7 and 10 are in close contact with each other, the rainwater does not intrude into outer case 2”, col. 10 ll. 47-50).
In product-by-process claims, as in Claim 6, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The combination of previous references meets the structural limitations put forth in Claim 6, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding “welded” is drawn to methods of production and not the structural aspects of the instant invention.

Allowable Subject Matter
Claims 10, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 
On Page 2 of the Arguments the Applicant alleges, “The board holder 51 in FIG. 7A of Arakawa is functionally separated from the heat sink 55 as evidenced by paragraph [35], “the board holder 51 is formed to have a frame-like shape by resin molding.” The board holder 51 cannot transfer heat to the heat sink for dissipation because of the resin molding trait.” The Examiner respectfully disagrees. As disclosed in Arakawa, specifically figure 7A, the heat sink (55) and the board holder (51) are combined to form a single cooling unit, whereas the board holder allows for the single cooling unit to be situated within the assembly. Further, it is unclear as to how the functionality of the board holder would preclude being a part of the cooling fin, whereas Arakawa fails to disclose the board holder is incapable of transferring heat to some degree. Currently, no claim language prohibits this interpretation, as one of ordinary skill in the art would recognize a heat sink fixed to a board holder as a cooling fin. 
On Page 2 of the Arguments the Applicant alleges, “The board holder 51 is explicitly removed from the thermal path between the heat sink 55 and the heat-producing electrical components.” The claim only requires a “cooling fin”, wherein no reference to a thermal path or level of heat conductivity is proffered with the claims. No structural aspects of the cooling fin have been put forth within the Claims that would preclude the interpretation put forth within the instant Action, wherein an integrated unit having differing thermal conductivity thresholds is interpreted as a cooling fin.
On Page 2 of the Arguments the Applicant alleges, “The heat sink 55 and the board holder 51 are structurally separated”. The Examiner respectfully disagrees. As disclosed in Arakawa, specifically figure 7A, the heat sink (55) and the board holder (51) are combined to form a single cooling unit for installation within the assembly.
On Page 4 of the Arguments the Applicant alleges, “On the other hand, the water-proof preventing portion 16E of Arakawa is not located below the heat sink 55 as shown in the FIG. 7A below. The water drops from the heat sink 55 cannot be guided. Moreover, unlike the purpose of the present invention to contain the water drops from the cooling fins 2 from inside and outside of the housing”. The Examiner respectfully disagrees. As explicitly shown in figure 7A of Arakawa, the cooling unit (55 and 51) is indeed vertically above the water-proof preventing portion 16E as claimed. Further, a recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding the containment of the water drops, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. Arakawa comprises a water-proof preventing portion 16E situated below a cooling unit that is capable of containing water that emanates from the aforementioned cooling unit (55 and 51). Further, the Applicant argues that the water-proof preventing portion is incapable of transferring water from the inside of the housing to the outside of the housing due to another function of the water-proof preventing portion being to block the entrance of water from outside of the housing. A disclosure of one function being performed by a component does not in any way teach away from said component performing another function. The water-proof preventing portion is situated below the cooling unit and is capable of catching water that has emanated or touched the cooling unit, thereby meeting the claimed limitations.  
On Page 4 of the Arguments the Applicant alleges, “The heat sink 55 and the board holder 51 of Arakawa are separated component and the board holder 51 is not a cooling fin 2 as explained supra. Arakawa does not disclose any method of measurement of the heat sink 55 or water-proof preventing portion 16E. Further, even if the length of the board holder 51 is measured as like a cooling fin 2 of the present invention, the water infiltration preventing portion 16E is closer to the board holder 51 and cannot be longer than the length of the board holder 51 as show in FIG. 7B above. It shows the water infiltration preventing portion 16E is closer to 51 of Arakawa and the length 16E cannot fully contain water drop from neither the heat sink 55 nor the board holder 51 unlike the present invention. The main purpose of the water infiltration preventing portion 16E is to block water infiltration from the outside of housing in paragraph [0005] of Arakawa. Thus, the length 16E cannot be longer than the length of the board holder”. The Examiner respectfully disagrees. See the above arguments detailing how 55 and 51 of Arakawa comprise a cooling fin. Any lack of measurement in Arakawa does not comprise a teaching away or lack of disclosure as the Applicant suggests, wherein the figures of Arakawa do in fact present a teaching as to the dimensions/ratios of the various components.  The Applicant puts forth an illustration for a different interpretation of L2 and L1 related to figure 7B of Arakawa, however the claims merely proffer a “portion of the cooling fin” and not a maximum distance or any specific location for a measurement to be taken, thereby justifying the interpretation provided within this Action. Further, the water-proof preventing portion is situated below the cooling unit and is capable of catching water that has emanated or touched the cooling unit, thereby meeting the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/           Primary Examiner, Art Unit 3763